Citation Nr: 1425901	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial, compensable rating for left knee strain, for the period from March 29, 2007 to July 12, 2011.

2.  Entitlement to a rating higher than 10 percent for left knee strain, from July 12, 2011.

3.  Entitlement to an initial rating higher than 10 percent for strain superimposed on acromioclavicular joint disease of the left shoulder.

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for left arm radial nerve palsy residuals.

7.  Entitlement to service connection for residuals a left fifth finger dislocation.

8.  Entitlement to service connection for right shoulder recurrent traumatic dislocations, including postoperative open bankart capsulorrhaphy.

9.  Entitlement to service connection for a right hand fracture and contusion residuals, including third and fourth metacarpal fractures.

10.  Entitlement to service connection for a right ring finger condition.

11.  Entitlement to service connection for a right femur fracture residuals, claimed as hip, thigh, leg and knee conditions.

12.  Entitlement to service connection for a right ankle strain with a history of a strain.

13.  Entitlement to service connection for a right foot condition.

14.  Entitlement to service connection for a right big toe condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1986 to June 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the Portland RO granted the Veteran's claim for service connection for a left knee strain and a left shoulder strain superimposed on acromioclavicular joint disease and assigned an initial noncompensable rating for each disability, effective March 29, 2007; but denied claims for service connection for right shoulder recurrent traumatic dislocations, groin muscle damage, residuals of fractures and contusions of the right hand to include a right ring finger disability, status-post right femur fracture with right knee pain, a right ankle condition, residuals of a left fifth finger fracture, resolved radial nerve palsy in the left arm, a lumbosacral strain, a right big toe dislocation, a right hip condition, a right foot condition, bilateral hearing loss, chronic bronchitis and asthma.  The Veteran filed a notice of disagreement (NOD) in August 2007.  A statement of the case (SOC) was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2008.

As regards characterization of the appeal, the Board notes that, in August 2008, the RO, inter alia, granted the Veteran's claims for service connection for asthma, a lumbosacral strain and groin pain with a history of groin ligamentous strain.  As the August 2008 decision represents a full grant of the benefits sought with respect to these claims for service connection, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

Also, the Veteran's claim for a higher initial rating for a strain superimposed on acromioclavicular joint disease of the left shoulder was partially granted and a 10 percent rating was awarded, effective October 3, 2007.  As higher ratings for the left shoulder are assignable before and after this date, and a veteran is generally presumed to seek the maximum, available benefit for a disability, the Board has characterized the appeal pertaining to evaluation of the left shoulder as encompassing the first and second matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2011, the RO, inter alia, determined that there had been clear and unmistakable error in the August 2008 decision and awarded a 10 percent rating for a strain superimposed on acromioclavicular joint disease of the left shoulder for the period from March 29, 2007 to October 3, 2007.

In November 2011, the RO, inter alia, partially granted the Veteran's claim for an increased rating for a left knee strain and awarded a 10 percent rating, effective July 12, 2011.  As the Veteran was not granted the full benefit sought, the issue of a higher rating for a left knee strain remains before the Board.  See AB, supra.

In June 2012, the Veteran testified during an in-person Board hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing), a transcript of the hearing has been associated with the claims file.  The Veteran requested a copy of this hearing transcript in August 2012 and one was provided to him in June 2013.

Also in August 2012, the Veteran requested a new hearing before a Veterans Law Judge, citing dissatisfaction with his representative at the June 2012 hearing.  The undersigned Veterans Law Judge granted this request in October 2013.

The Board notes that, in addition to the paper claims file, the Veteran has  paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with these claims.    A review of the documents in Virtual VA reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file does not contain any documents at this time.

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Although, as indicated, the Veteran's request for another Board hearing has been granted, to date, no such hearing has been held.  Apparently, a Travel Board hearing for the Veteran at the Portland RO was scheduled in April 2014.  Notably, however, in a March 2014 statement (not received by the Board until May 2014), the Veteran's representative indicated that the Veteran had relocated to Florida and requested that his claims file be transferred to the St. Petersburg RO.  The representative also requested that the requested Board hearing be rescheduled at the St. Petersburg RO.  

Under these circumstances, the Board finds that there remains an outstanding request for a Board hearing.  Given this,  a remand of these matters for the requested hearing at the St. Petersburg RO is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Transfer the claims file to the St. Petersburg RO for rescheduling of the requested Board hearing.

2.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures..

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



